DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2, please insert “one or more” between “said” and “polypropylene”.  

Claim 1 is objected to because of the following informalities:  In line 6, please insert “one or more” prior to “polypropylene”.  

Claim 1 is objected to because of the following informalities:  In line 7, please replace “wt. %” with “wt %”.  

Claim 1 is objected to because of the following informalities:  In line 7, please replace “the weight” with “a weight”.  

Claim 1 is objected to because of the following informalities:  In line 8, please replace “the mole” with “a mole”.  

Claim 1 is objected to because of the following informalities:  In line 9, please insert “one or more” prior to “polypropylene”.  

Claim 1 is objected to because of the following informalities:  In line 9, please replace “the total” with “a total”.  

Claim 1 is objected to because of the following informalities:  In line 11, please insert “one or more” prior to “ethylene-containing”.  

Claim 1 is objected to because of the following informalities:  In line 12, please replace “wt. %” with “wt %”.  

Claim 1 is objected to because of the following informalities:  In line 12, please replace “the weight” with “a weight”.  

Claim 1 is objected to because of the following informalities:  In line 13, please replace “the mole” with “a mole”.  

Claim 1 is objected to because of the following informalities:  In line 14, please insert “one or more” prior to “ethylene-containing”.  

Claim 1 is objected to because of the following informalities:  In line 14, please replace “the total” with “a total”.  

Claim 1 is objected to because of the following informalities:  In line 12, please replace “wt. %” with “wt %”.  

Claim 1 is objected to because of the following informalities:  In line 16, please insert “one or more” prior to “ethylene-containing”.  

Claim 1 is objected to because of the following informalities:  In line 17, please replace “comprise” with “comprises”.  

Claim 1 is objected to because of the following informalities:  In line 18, please replace “wt. %” with “wt %”.  

Claim 1 is objected to because of the following informalities:  In line 18, please replace “the weight” with “a weight”.  

Claim 1 is objected to because of the following informalities:  In line 18, please insert “one or more” prior to “ethylene-containing”.  

Claim 1 is objected to because of the following informalities:  In line 19, please replace “the mole” with “a mole”.  

Claim 1 is objected to because of the following informalities:  In line 20, please insert “one or more” prior to “ethylene-containing”.  


Claim 1 is objected to because of the following informalities:  In line 21, please replace “the total” with “a total”.  

Claim 1 is objected to because of the following informalities:  In line 22, please insert “one or more” prior to “ethylene-containing”.  

Claim 2 is objected to because of the following informalities:  In line 2, please insert “one or more” prior to “ethylene-containing”.  

Claim 2 is objected to because of the following informalities:  In line 2, please replace “comprise” with “comprises”.  

Claim 2 is objected to because of the following informalities:  In line 3, please replace “45 wt. % to 80 wt.%” with “45 wt % to 80 wt %”.  

Claim 2 is objected to because of the following informalities:  In line 4, please insert “one or more” prior to “ethylene-containing”.  

Claim 2 is objected to because of the following informalities:  In line 5, please insert “one or more” prior to “ethylene-containing”.  

Claim 2 is objected to because of the following informalities:  In line 7, please insert “one or more” prior to “ethylene-containing”.  

Claim 4 is objected to because of the following informalities:  In line 1, please replace “the total” with “a total”.  

Claim 4 is objected to because of the following informalities:  In line 2, please replace “wt. %” with “wt %”.  

Claim 5 is objected to because of the following informalities:  In line 1, please insert “one or more” prior to “ethylene-”.  

Claim 5 is objected to because of the following informalities:  In line 2, please insert “one or more” prior to “ethylene-propylene”.  
Claim 7 is objected to because of the following informalities:  In line 1, please insert “one or more” prior to “ethylene-”.  

Claim 8 is objected to because of the following informalities:  In line 3, please replace “are present” with is present”.  

Claim 8 is objected to because of the following informalities:  In line 3, please replace “wt. %” with “wt %”.  

Claim 8 is objected to because of the following informalities:  In line 5, please insert “one or more” prior to “ethylene-containing”.  

Claim 9 is objected to because of the following informalities:  In line 2, please insert “one or more” prior to “ethylene-propylene”.  

Claim 9 is objected to because of the following informalities:  In line 3, please replace “comprise” with “comprises”.  

Claim 9 is objected to because of the following informalities:  In line 3, please replace “wt. %” with “wt %”.  

Claim 9 is objected to because of the following informalities:  In line 4, please replace “wt. %” with “wt %”.  

Claim 9 is objected to because of the following informalities:  In line 4, please replace “the weight” with “a weight”.  

Claim 9 is objected to because of the following informalities:  In line 4, please insert “one or more” prior to “ethylene-propylene”.  

Claim 9 is objected to because of the following informalities:  In line 5, please replace “the mole” with “a mole”.  

Claim 9 is objected to because of the following informalities:  In line 6, please replace “the weight” with “a weight”.  

Claim 9 is objected to because of the following informalities:  In line 7, please replace “the total” with “a total”.  

Claim 11 is objected to because of the following informalities:  In line 2, please replace “the total” with “a total”.  

Claim 11 is objected to because of the following informalities:  In line 2, please replace “wt. %” with “wt %”.  

Claim 11 is objected to because of the following informalities:  In line 4, please replace “the mole” with “a mole”.

Claim 16 is objected to because of the following informalities:  In line 1, delete “steps”.

Claim 16 is objected to because of the following informalities:  In line 5, please replace “wt. %” with “wt %”.  

Claim 16 is objected to because of the following informalities:  In line 5, please replace “the weight” with “a weight”.

Claim 16 is objected to because of the following informalities:  In line 5, please insert “the one or more” prior to “polypropylene”.  

Claim 16 is objected to because of the following informalities:  In line 6, please replace “the mole” with “a mole”.

Claim 16 is objected to because of the following informalities:  In line 7, please insert “the one or more” prior to “polypropylene”.  

Claim 16 is objected to because of the following informalities:  In line 8, please replace “the total” with “a total”.  

Claim 16 is objected to because of the following informalities:  In line 9, please insert “the one or more” prior to “polypropylene”.  

Claim 16 is objected to because of the following informalities:  In line 11, please replace “wt. %” with “wt %”.  

Claim 16 is objected to because of the following informalities:  In line 11, please replace “the weight” with “a weight”.

Claim 16 is objected to because of the following informalities:  In line 11, please insert “the one or more” prior to “polypropylene”.  

Claim 16 is objected to because of the following informalities:  In line 12, please replace “the mole” with “a mole”.

Claim 16 is objected to because of the following informalities:  In line 13, please insert “the one or more” prior to “ethylene-containing”.  

Claim 16 is objected to because of the following informalities:  In line 14, please replace “the total” with “a total”.  

Claim 16 is objected to because of the following informalities:  In line 15, please insert “the one or more” prior to “polypropylene”.  

Claim 16 is objected to because of the following informalities:  In line 16, please insert “the one or more” prior to “ethylene-containing”.  

Claim 16 is objected to because of the following informalities:  In line 18, please replace “wt. %” with “wt %”.  

Claim 16 is objected to because of the following informalities:  In line 18, please replace “the weight” with “a weight”.
Claim 16 is objected to because of the following informalities:  In line 18, please insert “the one or more” prior to “ethylene-containing”.

Claim 16 is objected to because of the following informalities:  In line 19, please replace “the mole” with “a mole”.

Claim 16 is objected to because of the following informalities:  In line 20 please insert “the one or more” prior to “ethylene-containing”.

Claim 16 is objected to because of the following informalities:  In line 21, please replace “the total” with “a total”.  

Claim 16 is objected to because of the following informalities:  In line 22, please insert “the one or more” prior to “ethylene-containing”.

Claim 16 is objected to because of the following informalities:  On page 6, line 1, please insert “the one or more” prior to “polypropylene”.  

Claim 16 is objected to because of the following informalities:  On page 6, line 2, please insert “the one or more” prior to “polypropylene”.  

Claim 17 is objected to because of the following informalities:  In line 1, please insert “the one or more” prior to “ethylene-”.

Claim 17 is objected to because of the following informalities:  In line 3, please replace “45 wt. % to 80 wt.%” with “45 wt % to 80 wt %”.  

Claim 17 is objected to because of the following informalities:  In line 3, please insert “the one or more” prior to “ethylene-”.

Claim 17 is objected to because of the following informalities:  In line 5, please insert “the one or more” prior to “ethylene-containing”.

Claim 17 is objected to because of the following informalities:  In line 7, please insert “the one or more” prior to “ethylene-containing”.
Claim 19 is objected to because of the following informalities:  In line 2, please replace “wt. %” with “wt %”.  

Claim 19 is objected to because of the following informalities:  In line 2, please replace “based on the” with “based on a”.  

Claim 20 is objected to because of the following informalities:  In line 1, please insert “the one or more” prior to “ethylene-containing”.

Claim 20 is objected to because of the following informalities:  In line 2, please insert “the one or more” prior to “ethylene-propylene”.

Claim 23 is objected to because of the following informalities:  In line 2, please insert “the one or more” prior to “ethylene-propylene”.

Claim 23 is objected to because of the following informalities:  In line 2, please replace “are present” with “is present”.  

Claim 23 is objected to because of the following informalities:  In line 3, please replace “wt. %” with “wt %”.  

Claim 23 is objected to because of the following informalities:  In line 3, please insert “the one or more” prior to “polypropylene”.

Claim 23 is objected to because of the following informalities:  In line 5, please insert “the one or more” prior to “ethylene-propylene”.

Claim 23 is objected to because of the following informalities:  In line 6, please insert “the one or more” prior to “polypropylene”.

Claim 24 is objected to because of the following informalities:  In line 2, please insert “the one or more” prior to “ethylene-propylene”.

Claim 24 is objected to because of the following informalities:  In line 3, please replace “comprise” with “comprises”.  
Claim 24 is objected to because of the following informalities:  In line 3, please replace “45 wt. % to 80 wt.%” with “45 wt % to 80 wt %”.  

Claim 24 is objected to because of the following informalities:  In line 3, please replace “the weight” with “a weight”.  
Claim 24 is objected to because of the following informalities:  In line 4, please insert “the one or more” prior to “ethylene-propylene”.

Claim 24 is objected to because of the following informalities:  In line 5, please replace “the weight” with “a weight”.  

Claim 24 is objected to because of the following informalities:  In line 6, please insert “the one or more” prior to “ethylene-propylene”.

Claim 24 is objected to because of the following informalities:  In line 7, please replace “the total” with “a total”.  

Claim 24 is objected to because of the following informalities:  In line 7, please insert “the one or more” prior to “ethylene-propylene”.

Claim 26 is objected to because of the following informalities:  In line 2, please replace “the total” with “a total”.  

Claim 26 is objected to because of the following informalities:  In line 3, please replace “wt. %” with “wt %”.  

Claim 26 is objected to because of the following informalities:  In line 3, please replace “the weight” with “a weight”.  

Claim 26 is objected to because of the following informalities:  In line 4, please replace “the mole” with “a mole”.  

Claim 26 is objected to because of the following informalities:  In line 4, please replace “the total” with “a total”.  

Claim 33 is objected to because of the following informalities:  In line 2, please insert “noon-porous” prior to “film”.  

Claim 33 is objected to because of the following informalities:  In line 3, please insert “noon-porous” prior to “film”.  

Claim 33 is objected to because of the following informalities:  Please rewrite the last portion of claim as “.heat setting step prior to step (c) and after formation of the microporous polymer film”.  

Claim 39 is objected to because of the following informalities:  In line 2, please replace “the major polypropylene phase” with “majority polymer phase of polypropylene”.  

Claim 39 is objected to because of the following informalities:  In line 6, please replace “the minority” with “a minority” or replace “the minority” with “a plurality of minority polymer domains”.

Claim 44 is objected to because of the following informalities:  In line 3, please insert “the one or more” prior to “polypropylene”.

Claim 44 is objected to because of the following informalities:  In line 7, please insert “the one or more” prior to “polypropylene”.

Claim 44 is objected to because of the following informalities:  In line 8, please replace “wt. %” with “wt %”.  

Claim 44 is objected to because of the following informalities:  In line 8, please replace “the weight” with “a weight”.  

Claim 44 is objected to because of the following informalities:  In line 8, please replace “the mole” with “a mole”.  

Claim 44 is objected to because of the following informalities:  In line 10, please insert “the one or more” prior to “polypropylene”.

Claim 44 is objected to because of the following informalities:  In line 8, please replace “the total” with “a total”.  

Claim 44 is objected to because of the following informalities:  On page 10, line 1, please insert “the one or more” prior to “ethylene-containing”.
Claim 44 is objected to because of the following informalities:  On page 10, line 2, please replace “wt. %” with “wt %”.  

Claim 44 is objected to because of the following informalities:  On page 10, line 2, please replace “the weight” with “a weight”.  

Claim 44 is objected to because of the following informalities:  On page 10, line 3, please replace “the mole” with “a mole”.  

Claim 44 is objected to because of the following informalities:  On page 10, line 5, please insert “the one or more” prior to “ethylene-containing”.

Claim 44 is objected to because of the following informalities:  On page 10, line 6, please replace “the total” with “a total”.  

Claim 44 is objected to because of the following informalities:  On page 10, line 7, please replace “comprise” with “comprises”.  

Claim 44 is objected to because of the following informalities:  On page 10, line 8, please replace “wt. %” with “wt %”.  

Claim 44 is objected to because of the following informalities:  On page 10, line 8, please replace “the weight” with “a weight”.  

Claim 44 is objected to because of the following informalities:  On page 10, line 9, please replace “the mole” with “a mole”.  

Claim 44 is objected to because of the following informalities:  On page 10, line 10, please insert “the one or more” prior to “ethylene-containing”.

Claim 44 is objected to because of the following informalities:  On page 10, line 11, please replace “the mole” with “a mole”.  

Claim 44 is objected to because of the following informalities:  On page 10, line 12, please insert “the one or more” prior to “ethylene-containing”.

Claim 46 is objected to because of the following informalities:  In line 3, please replace “Gauge” with “gauge”.  

Conclusion
Subject of claims is patentably distinct over references cited in Applicant’s PTO-1449 and over prior art cited in the accompanying PTO-892.  Sobajima et al. (US 5,990,220), Sanpei et al. (US 6,107,388), and Hakayama et al. (US 6,825,280) teach compositions comprising a polypropylene block copolymer containing a polypropylene homopolymer block and a random ethylene-propylene copolymer block.  Reference polypropylene block copolymer have exact chemical constitution described in instant claims, however, these are used as blends in molding compositions.  None of the references teaches or suggests preparation of microporous film.  
Busch et al. (US 10,033,070) is cited to show the state of the art with respect to manufacture of microporous film using polypropylene block copolymer.  Reference does not teach use of the polypropylene copolymer of instant claims. 	
Claims are fraught with inconsistencies and matters of form and are therefore not in condition for allowance.  For purposes of filling out PTO-326, status of claims 12, 14, 15, 36, 40, 41, 45, and 47 are labeled “objected to”. 

Drawings
Figure 8 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it includes reference characters 15 not mentioned in paragraphs [0244] or paragraph [0245].

Figure 8 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include reference sign 20 mentioned in line 4 of paragraph [0244].   It appears that the series of rolls appearing to the left of roller 1 is unwinder section 20.   

Figure 9 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include reference sign 41 mentioned in line 3 of paragraph [0247].   It appears that the roll appearing to the left of pre-heating section 43 is unwind section 41.   




Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  Paragraph [0244] describes an unwinder section 20, and winder section 21, and paragraph [0245] describes other winder section 21, and winder section 22.  Please ensure that one term is associated with each reference numeral.  There is a discrepancy between the labeling 21 in Figure 8 and description of reference numeral 20 the specification, see paragraph 132, supra.  It is also unclear whether “winder section 21” and “other winder section 21” represent the same component.   




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        September 21, 2022